

114 S841 IS: Prioritizing Veterans Access to Mental Health Care Act of 2015
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 841IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mrs. Ernst (for herself, Mr. Tillis, Mr. Grassley, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo expand eligibility for health care under the Veterans Access, Choice, and Accountability Act of
			 2014 to include certain veterans seeking mental health care, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prioritizing Veterans Access to Mental Health Care Act of 2015. 2.Expansion of eligibility of certain veterans seeking mental health care for health care from non-Department of Veterans Affairs entities (a)In generalSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note; Public Law 113–146) is amended—
 (1)in subparagraph (C)(ii), by striking ; or and inserting a semicolon; (2)in subparagraph (D)(ii)(II), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)provides a statement in writing that the veteran seeks mental health care from the Department and has not received timely and adequate mental health care through a facility or health care provider of the Department..
				(b)Submission of statement in writing
 (1)In generalIn providing for a statement in writing under subparagraph (E) of section 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note; Public Law 113–146), as added by subsection (a), the Secretary of Veterans Affairs shall develop procedures for the submission by veterans of such statement—
 (A)electronically, through the primary Internet website of the Department of Veterans Affairs that is available to the public; and
 (B)in person or by fax to the Non-VA Care Communication Office of each medical facility of the Department.
 (2)Components of statementThe Secretary shall require that any veteran that submits a statement in writing described in paragraph (1) include the following:
 (A)The earliest date that the Department provided to the veteran for an appointment for the receipt of mental health care through a facility or health care provider of the Department, or, if no date was provided, an indication that no appointment date was provided.
 (B)The earliest date of an appointment of the veteran for the receipt of mental health care that was offered by a non-Department health care provider, if applicable.
 (C)A certification by the veteran that the veteran cannot reasonably wait for an appointment for mental health care through a facility or health care provider of the Department.
 (D)Feedback by the veteran with respect to the timeliness and adequacy of mental health care furnished by the Department.
 (3)Receipt of statementUpon the receipt by the Department of a statement in writing described in paragraph (1) by a veteran, the Secretary shall provide a confirmation to the veteran that the Secretary has received the statement in writing—
 (A)in the form of an immediate automated confirmation, if the statement in writing was submitted electronically; and
 (B)in the form of an immediate written confirmation, if the statement in writing was submitted in person or by fax.
 (c)Conforming amendmentSection 101(q)(2)(A) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note; Public Law 113–146) is amended—
 (1)in clause (iii), by striking ; and and inserting a semicolon; (2)in clause (iv), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new clause:  (v)eligible veterans described in subsection (b)(2)(E)..
				3.Prioritization of hiring incentives to address need for health professionals at Department of
 Veterans AffairsIn carrying out hiring incentives for health professionals at the Department of Veterans Affairs, including the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code, the Secretary of Veterans Affairs shall give priority to those health professionals for which there is the greatest need in the Department, such as psychiatrists, psychologists, and other mental health care providers.
 4.Source of amountsSuch sums as may be necessary to carry out this Act and the amendments made by this Act shall be derived from amounts appropriated under section 801 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note; Public Law 113–146).
 5.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 90 days after the date of the enactment of this Act.